DETAILED ACTION
This Final Office Action is in response to the application filed on 03/26/2021 and the Amendment & Remark filed on 10/11/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “processing the claim data to provide a claim workflow derived from said claim data”, there is no written content as to how or what specific process of determination are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to process or derive the claim data to provide a claim workflow. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
While the Applicant specifies above that “the integrated claim workflow being derived from the claim workflow and provided in a format compatible for submission to the insurance provider”, there is no written content as to how or what specific process of determination are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to derive an integrated claim workflow from the claim workflow and that the integrated claim workflow would be in format compatible to the insurance provider. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claims 1, 6, 7, 19 and 20 the respective dependent claims are rejected as failing the written description requirement.  

Previous rejection under 35 USC 112(d) is withdrawn in view of the Amendment filed on 10/11/2022.


		
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to methods and systems, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A computer-implemented method of managing an insurance claim, said method comprising the steps of:
receiving claim data associated with an insurance claim made under an insurance policy of an insurance provider, said insurance claim being made in respect of treatment of an animal at a veterinary practice; 
processing the claim data to provide a claim workflow derived from said claim data; 
electronically submitting an integrated claim workflow to the insurance provider for assessment of the insurance claim under the insurance policy, the integrated claim workflow being derived from the claim workflow and provided in a format compatible for submission to the insurance provider; 
receiving notification from the insurance provider of a benefit amount to be paid by the insurance provider under the insurance policy for said treatment; 
electronically querying the insurance provider in relation to the benefit amount being payable for the treatment of the animal at the veterinary practice, said querying of the insurance provider involving periodic polling of the insurance provider in relation to the benefit amount; 
electronically informing the veterinary practice of the benefit amount to be paid by the insurance provider to either the veterinary practice or a policy holder of the insurance policy.
wherein, in the event of a change in the status of the insurance claim, the step of receiving notification of the benefit amount also involves the insurance provider responding to the periodic polling with notification of the benefit amount.
receiving notification of payment of a remaining amount from the policy holder or an associated individual to the veterinary practice for the treatment of the animal, the remaining amount calculated by deducting the benefit amount from an invoiced amount for said treatment.
wherein the notification of payment of the remaining amount is transmitted to the insurance provider prompting payment by the insurance provider of the benefit amount to the veterinary practice or the policy owner.
wherein the remaining amount is paid at the veterinary practice by the policy owner or the associated individual at the time of attending the veterinary practice for the treatment.
entering the notification of the benefit amount is into an insurance integration database via an associated insurance user interface;
storing the notification of the benefit amount received from the insurance provider in the insurance integration database from which the integrated claim workflow is electronically submitted.
sending the notification of the benefit amount from the insurance integration database to a claim workflow database associated with the claim workflow;
wherein the notification of the benefit amount is converted to a compatible data format capable of being read by the veterinary practice.
wherein the compatible data format is based on a canonical data model.
wherein the notification of the benefit amount in the compatible data format is stored in the claim workflow database.
wherein the step of electronically informing the veterinary practice of the benefitPage 4 of 8Application No.Docket No.: 00018-00010US00 amount involves prompted delivery of the notification of the benefit amount to the veterinary practice in the compatible data format.
wherein the benefit amount in the compatible data format is delivered to the veterinary practice by calling the veterinary practice for pushing of the benefit amount to said practice.
wherein the notification of the benefit amount is converted to a compatible data format capable of being read by the veterinary practice.
wherein the step of electronically informing the veterinary practice of the benefit amount involves prompted delivery of the notification of the benefit amount to the veterinary practice in the compatible data format in response to periodic polling from the veterinary practice.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating insurance claim relating to a veterinary practice but for the recitation of generic computer components. That is, other than reciting generic computing language such as “computer-implemented”, “electronically”, “calling” (a computer science term for prompting a routine), “pushing” (a computer science term for delivering information), “… database”, “[function] component”, “a processor” and “a memory device which stores a plurality of instructions which when executed by the processor cause the processor to”, nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating insurance claim. For example, but for the aforementioned generically recited computing language, “receiving claim data associated with an insurance claim made under an insurance policy of an insurance provider, said insurance claim being made in respect of treatment of an animal at a veterinary practice” in the context of the claimed invention encompasses one or more person manually receiving claim data associated with an insurance claim made in respect of treatment of an animal at a veterinary practice;
but for the aforementioned generically recited computing language, “processing the claim data to provide a claim workflow derived from said claim data” in the context of the claimed invention encompasses one or more person manually processing the claim data to provide a claim workflow derived from said claim data;
but for the aforementioned generically recited computing language, “electronically submitting an integrated claim workflow to the insurance provider for assessment of the insurance claim under the insurance policy, the integrated claim workflow being derived from the claim workflow and provided in a format compatible for submission to the insurance provider” in the context of the claimed invention encompasses one or more person manually submitting the integrated claim workflow to the insurance provider in a format compatible for submission;
but for the aforementioned generically recited computing language, “receiving notification from the insurance provider of a benefit amount to be paid by the insurance provider under the insurance policy for said treatment” in the context of the claimed invention encompasses one or more person manually receiving the notification from the insurance provider;
but for the aforementioned generically recited computing language, “electronically querying the insurance provider in relation to the benefit amount being payable for the treatment of the animal at the veterinary practice, said querying of the insurance provider involving periodic polling of the insurance provider in relation to the benefit amount” in the context of the claimed invention encompasses one or more person manually querying the insurance provider in relation to the benefit amount;
but for the aforementioned generically recited computing language, “electronically informing the veterinary practice of the benefit amount to be paid by the insurance provider to either the veterinary practice or a policy holder of the insurance policy” in the context of the claimed invention encompasses one or more person manually informing the veterinary practice of the benefit amount;
but for the aforementioned generically recited computing language, “receiving notification of payment of a remaining amount from the policy holder or an associated individual to the veterinary practice for the treatment of the animal, the remaining amount calculated by deducting the benefit amount from an invoiced amount for said treatment” in the context of the claimed invention encompasses one or more person manually receiving the notification of payment of a remaining amount from the policy holder or an associated individual to the veterinary practice;
but for the aforementioned generically recited computing language, “entering the notification of the benefit amount is into an insurance integration database via an associated insurance user interface” in the context of the claimed invention encompasses one or more person manually entering the notification into a database via user insurance;
but for the aforementioned generically recited computing language, “storing the notification of the benefit amount received from the insurance provider in the insurance integration database from which the integrated claim workflow is electronically submitted” in the context of the claimed invention encompasses one or more person manually storing the notification into the insurance integration database;
but for the aforementioned generically recited computing language, “sending the notification of the benefit amount from the insurance integration database to a claim workflow database associated with the claim workflow” in the context of the claimed invention encompasses one or more person manually sending the notification of benefit amount from a first database to a second database;
but for the aforementioned generically recited computing language, “wherein the step of electronically informing the veterinary practice of the benefitPage 4 of 8Application No.Docket No.: 00018-00010US00 amount involves prompted delivery of the notification of the benefit amount to the veterinary practice in the compatible data format” in the context of the claimed invention encompasses one or more person manually prompting to delivery of the notification in compatible data format;
but for the aforementioned generically recited computing language, “wherein the benefit amount in the compatible data format is delivered to the veterinary practice by calling the veterinary practice for pushing of the benefit amount to said practice” in the context of the claimed invention encompasses one or more person manually delivering the benefit amount using conventional computer communication protocol such as call and push;
but for the aforementioned generically recited computing language, “wherein the step of electronically informing the veterinary practice of the benefit amount involves prompted delivery of the notification of the benefit amount to the veterinary practice in the compatible data format in response to periodic polling from the veterinary practice” in the context of the claimed invention encompasses one or more person manually delivering the notification in response to the perioding request from the veterinary practice.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as facilitating insurance claim process between a veterinary and insurance provider, but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computer to perform the receiving, processing, submitting, querying, informing, storing, sending, and entering steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to facilitating insurance claim amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and sending data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec), storing data into database (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.), and entering data via user interface (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a generically recited computer performing steps of the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s argument that the Specification provides sufficient written description support, the examiner respectfully disagrees. While cited by the applicant to allegedly contain adequate written description support, paragraph 0033-0037, 0039, 0040, 0042-0047, 0053 and Figure 2 only discloses that an integrated claim workflow includes. However, the disclosure failed to include written content as to how or what specific process of determination are performed (emphasis added) in order to process or derive the claim data to provide a claim workflow. For example, it is undisclosed as to how the claimed invention derive a claim workflow from claim data of particular claim. This deficiency similarly applies to the feature regarding an integrated workflow. Thus, the argument is not persuasive.

Regarding the applicant’s argument that claims integrate the cited Judicial Exception into practical application, the examiner respectfully disagrees. In particular the applicant contends that feature “electronically submitting an integrated claim workflow to the insurance provider for assessment of the insurance claim under the insurance policy, the integrated claim workflow being derived from the claim workflow and provided in a format compatible for submission to the insurance provider” provides an improvement in technology by providing claim workflow “in a format compatible for submission to the insurance provider”. However, it should be noted that submitting claim or document in a format compatible for submission to the recipient is independent of technology. Submission in a compatible format to an insurance provider is considered as a clerical step of the Judicial Exception of facilitating insurance claim relating to a veterinary practice. Thus, it is unclear how such feature is contended to an improvement to technology. As such, the argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698